Citation Nr: 1042746	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the right leg with retained foreign body.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1969, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for residuals 
of a shrapnel wound of the right leg with retained foreign body.  

The Veteran testified at a personal hearing before the 
undersigned via videoconference from the RO in April 2010; a 
transcript of the hearing is of record.  At his hearing, the 
Veteran indicated that he would be submitting additional 
documentary evidence in support of his appeal and would be 
waiving initial RO consideration of such evidence.  The 
additional evidence was received by the RO in April 2010 and by 
the Board in May 2010.  


FINDING OF FACT

The Veteran sustained a shrapnel wound of right calf, with 
retained foreign body, when he was struck by a shell fragment 
upon an enemy assault while engaged in combat against the enemy 
on active duty in Vietnam.  


CONCLUSION OF LAW

A shrapnel wound of the right calf with retained foreign body was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  However, the Board finds that a discussion of the VA's 
"duty to notify" and "duty to assist" obligations is not 
necessary since the Veteran will not be prejudiced by any 
deficiency in those obligations given the favorable decision with 
respect to the claim herein decided.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  A disorder may be 
service connected if the evidence of record reveals that a 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

In the case of a Veteran who engaged in combat with the enemy 
during a period of war, and the claimed disease or injury is 
combat-related, lay evidence of inservice incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation during service.  38 U.S.C.A. § 1154(b).  
In this instance, the Veteran alleges combat service, and the 
record otherwise demonstrates that, when operating heavy 
equipment in or about August 1967 in Vietnam, he was subject to 
an attack by the enemy and was struck by shrapnel in the right 
calf as a result of enemy gunfire.  

A determination that a service person engaged in combat with the 
enemy may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding.  VAOPGCPREC 
12-99 (1999).  

While the Board notes that service department records do not 
specify the Veteran's combat involvement, it is also noted that 
the United States Court of Appeals for Veterans Claims (Court) 
has held that one cannot conclude from the mere absence on a 
veteran's Department of Defense Form 214, Report of Separation or 
Discharge, of a medal or citation evincing combat that such 
veteran in fact did not engage in combat with the enemy.  Daye v. 
Nicholson, 20 Vet. App. 512 (2006).  Receiving enemy fire may 
constitute participation in combat.  See Sizemore v. Principi, 18 
Vet. App. 264 (2004).  The Board further notes that, with respect 
to being subjected to weaponry fire, to include mortar or rocket 
attacks or sniper attacks, corroboration of every detail of such 
a claimed incident, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002); Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  The 
fact that a veteran was stationed at a locale where some of the 
asserted events occurred would strongly suggest that he was, in 
fact, exposed to those events.  Pentecost, supra.

Service department records do not demonstrate that the Veteran 
sustained a right calf wound in or about August 1967, nor are any 
residuals of that wound, i.e., the remaining embedded shrapnel, 
shown during the remainder of his active duty.  However, the 
Veteran has offered a credible and persuasive account of the 
combat incident leading to the shrapnel wound, however minor, and 
there is corroborating, independent evidence as to the occurrence 
of the enemy attack in August 1967.  Post service medical data, 
as compiled by VA in October 2006, reveal a clinical assessment 
of a probable shrapnel wound of the right calf of 39 years.  

The only evidence contraindicating the presence of right calf 
shrapnel is X-ray evidence recorded in March 2008 denoting a 
surgical clip in the proximal soft tissues of the Veteran's right 
lower leg.  However, there is no evidence on file that the right 
calf has ever been the subject of surgical intervention.  That 
being the case, it is determined that the evidence supporting 
entitlement outweighs evidence to the contrary, such that a grant 
of service connection for a shrapnel wound of the right calf, 
with retained foreign body, is warranted.  38 U.S.C.A. §§ 1110, 
1154.  


ORDER

Service connection for a shrapnel wound of the right calf, with 
retained foreign body, is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


